 


 HR 4416 ENR: To reauthorize permanently the use of penalty and franked mail in efforts relating to the location and recovery of missing children. 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 4416 
 
AN ACT 
To reauthorize permanently the use of penalty and franked mail in efforts relating to the location and recovery of missing children.  
 
 
1.Repeal of termination of authority to use penalty and franked mail to locate and recover missing childrenPublic Law 99–87 is amended by striking section 5 (39 U.S.C. 3220 note).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
